Exhibit 10.1

AMENDED AND RESTATED

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

2012 EQUITY INCENTIVE PLAN

Adopted by Board on July 27, 2011, and last amended and restated on July 29,
2019

Initially approved by Shareholders on October 26, 2011, and last amendment and
restatement

approved by Shareholders on October 29, 2019

Termination Date: October 29, 2029



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

I.

   PURPOSES      1

II.

   DEFINITIONS      1    2.1    “Affiliate”      1    2.2    “Beneficial Owner”
     1    2.3    “Board”      1    2.4    “Change of Control”      1    2.5   
“Code”      2    2.6    “Committee”      2    2.7    “Company”      2    2.8   
“Consultant”      3    2.9    “Continuous Service”      3    2.10    “Director”
     3    2.11    “Deferred Share Unit”      3    2.12    “Disability”      3   
2.13    “Dividend Equivalent”      3    2.14    “Eligible Individual”      3   
2.15    “Employee”      4    2.16    “Exchange Act”      4    2.17    “Executive
Officer”      4    2.18    “Fair Market Value”      4    2.19    “Full-Value
Share Award”      4    2.20    “Incentive Stock Option”      4    2.21   
“Nominal Value”      4    2.22    “Non-Employee Director”      5    2.23   
“Nonstatutory Share Option”      5    2.24    “Officer”      5    2.25   
“Option”      5    2.26    “Option Agreement”      5    2.27    “Optionholder”
     5    2.28    “Ordinary Share” or “Share”      5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      2.29    “Other Share-Based Award”      5    2.30   
“Other Share-Based Award Agreement”      5    2.31    “Outside Director”      6
   2.32    “Outstanding Qualified Performance-Based Awards”      6    2.33   
“Participant”      6    2.34    “Performance-Based Award”      6    2.35   
“Performance Goal”      6    2.36    “Performance Period”      6    2.37   
“Performance Share Bonus”      6    2.38    “Performance Share Bonus Agreement”
     6    2.39    “Performance Share Unit”      7    2.40    “Performance Share
Unit Agreement”      7    2.41    “Phantom Share Unit”      7    2.42   
“Phantom Share Unit Agreement”      7    2.43    “Plan”      7    2.44   
“Predecessor Plan”      7    2.45    “Qualifying Performance Criteria”      7   
2.46    “Restricted Share Bonus”      8    2.47    “Restricted Share Bonus
Agreement”      8    2.48    “Restricted Share Unit”      8    2.49   
“Restricted Share Unit Agreement”      8    2.50    “Rule 16b-3”      8    2.51
   “Section 162(m)”      8    2.52    “Securities Act”      8    2.53    “Share
Appreciation Right” or “SAR”      8    2.54    “Share Appreciation Right
Agreement”      8    2.55    “Share Award”      8    2.56    “Share Award
Agreement”      9    2.57    “Ten Percent Shareholder”      9    2.58    “2019
Amendment Date”      9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      2.59    “2019 Shareholder Approval Date”      9

III.

   ADMINISTRATION      9    3.1    Administration by Board      9    3.2   
Powers of Board      9    3.3    Delegation to Committee      10    3.4   
Effect of Board’s Decision      10    3.5    Non-Employee Director Compensation
Limit      11

IV.

   SHARES SUBJECT TO THE PLAN      11    4.1    Share Reserve      11    4.2   
Adjustments to the Share Reserve      11    4.3    Source of Shares      12

V.

   ELIGIBILITY, PARTICIPATION, VESTING AND DIVIDENDS      12    5.1   
Eligibility      12    5.2    Participation      12    5.3    Non-U.S.
Participants      12    5.4    Minimum Vesting      13    5.5    Dividends     
13

VI.

   OPTION PROVISIONS      13    6.1    Incentive Stock Option $100,000
Limitation      13    6.2    Term      13    6.3    Vesting      14    6.4   
Exercise Price of an Option      14    6.5    Consideration      14    6.6   
Termination of Continuous Service      14    6.7    Extension of Option
Termination Date      14    6.8    Disability of Optionholder      15    6.9   
Death of Optionholder      15    6.10    Transferability of an Incentive Stock
Option      15    6.11    Transferability of a Nonstatutory Share Option      15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page  

VII.

   SHARE AWARDS PROVISIONS OTHER THAN OPTIONS      15    7.1    Restricted Share
Bonus Awards      15    7.2    Share Appreciation Rights      16    7.3   
Phantom Share Units      18    7.4    Restricted Share Units      18    7.5   
Performance Share Bonus Awards      19    7.6    Performance Share Units      20
   7.7    Other Share-Based Awards      21

VIII.

   PERFORMANCE-BASED AWARDS      22    8.1    General      22    8.2   
Adjustments      22    8.3    Discretionary Adjustments and Limits      23   
8.4    Annual Limitation      23

IX.

   USE OF PROCEEDS FROM SHARES      23

X.

   CANCELLATION AND RE-GRANT OF OPTIONS AND STOCK APPRECIATION RIGHTS      24

XI.

   MISCELLANEOUS      24    11.1    Shareholder Rights      24    11.2    No
Employment or other Service Rights      24    11.3    Investment Assurances     
24    11.4    Withholding Obligations      25    11.5    Forfeiture and
Recoupment Provisions      25    11.6    Compliance with Laws      26    11.7   
Section 409A      26    11.8    No Representations or Covenants with respect to
Tax Qualification      27

XII.

   ADJUSTMENTS UPON CHANGES IN SHARES      27    12.1    Capitalization
Adjustments      27    12.2    Adjustments Upon a Change of Control      28

XIII.

   AMENDMENT OF THE PLAN AND SHARE AWARDS      28    13.1    Amendment of Plan
     28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      13.2    Shareholder Approval      28    13.3   
Contemplated Amendments      29    13.4    Amendment of Share Awards      29

XIV.

   TERMINATION OR SUSPENSION OF THE PLAN      29    14.1    Termination or
Suspension      29    14.2    No Material Impairment of Rights      29

XV.

   EFFECTIVE AND EXPIRATION DATE OF PLAN      29    15.1    Effective Date     
29    15.2    Expiration Date      30

XVI.

   CHOICE OF LAW      30



--------------------------------------------------------------------------------

I. PURPOSES.

The Company, by means of this Plan, seeks to provide incentives for the group of
persons eligible to receive Share Awards to align their long-term interests with
those of the Company’s shareholders and to perform in a manner individually and
collectively that enhances the success of the Company. The Plan is further
intended to provide a means by which eligible recipients of Share Awards may be
given an opportunity to benefit from increases in value of the Ordinary Shares
through the granting of Share Awards including, but not limited to:
(i) Incentive Stock Options, (ii) Nonstatutory Share Options, (iii) Restricted
Share Bonuses, (iv) Share Appreciation Rights, (v) Phantom Share Units,
(vi) Restricted Share Units, (vii) Performance Share Bonuses, (viii) Performance
Share Units, (ix) Deferred Share Units, and (x) Other Share-Based Awards.

II. DEFINITIONS.

2.1 “Affiliate” means generally with respect to the Company, any entity
directly, or indirectly through one or more intermediaries, controlling or
controlled by (but not under common control with) the Company. Solely with
respect to the granting of any Incentive Stock Options, Affiliate means any
parent corporation or subsidiary corporation of the Company, whether now or
hereafter existing, as those terms are defined in Sections 424(e) and (f),
respectively, of the Code. Solely with respect to the granting of any
Nonstatutory Share Options or Share Appreciation Rights, Affiliate means any
parent corporation or subsidiary corporation of the Company, whether now or
hereafter existing, as defined in Treasury Regulation §1.409A-1(b)(5)(iii)(E).

2.2 “Beneficial Owner” means the definition given in Rule 13d-3 promulgated
under the Exchange Act.

2.3 “Board” means the Board of Directors of the Company.

2.4 “Change of Control” means the consummation or effectiveness of any of the
following events:

(i) The sale, exchange, lease or other disposition of all or substantially all
of the assets of the Company to a person or group of related persons, as such
terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the Exchange
Act;

(ii) A merger, reorganization, recapitalization, consolidation or other similar
transaction involving the Company in which the voting securities of the Company
owned by the shareholders of the Company immediately prior to such transaction
do not represent more than fifty percent (50%) of the total voting power of the
surviving controlling entity outstanding immediately after such transaction;

 

1



--------------------------------------------------------------------------------

(iii) Any person or group of related persons, as such terms are defined or
described in Sections 3(a)(9) and 13(d)(3) of the Exchange Act, is or becomes
the Beneficial Owner, directly or indirectly, of more than 50% of the total
voting power of the voting securities of the Company (including by way of
merger, takeover (including an acquisition by means of a scheme of arrangement),
consolidation or otherwise);

(iv) During any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board (together with any new Directors
whose election by such Board or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of the
Directors of the Company then still in office, who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board then in office; or

(v) A dissolution or liquidation of the Company.

In addition, if a Change of Control constitutes a payment event with respect to
any Share Award which provides for the deferral of compensation and is subject
to Section 409A of the Code, in order to make payment upon such Change of
Control, the transaction or event described above with respect to such Share
Award must also constitute a “change in the ownership or effective control of
the Company or a “change in the ownership of a substantial portion of the
assets” of the Company,” as defined in Treasury Regulation §1.409A-3(i)(5), and
if it does not, payment of such Share Award will be made on the Share Award’s
original payment schedule or, if earlier, upon the death of the Participant.

Notwithstanding the foregoing, a restructuring of the Company for the purpose of
changing the domicile of the Company (including, but not limited to, any change
in the structure of the Company resulting from the process of moving its
domicile between jurisdictions), reincorporation of the Company or other similar
transaction involving the Company (a “Restructuring Transaction”) will not
constitute a Change of Control if, immediately after the Restructuring
Transaction, the shareholders of the Company immediately prior to such
Restructuring Transaction represent, directly or indirectly, more than fifty
percent (50%) of the total voting power of the surviving entity.

2.5 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, including rules, regulations and guidance promulgated thereunder and
successor provisions and rules and regulations thereto (except as otherwise
specified herein).

2.6 “Committee” means a committee of one or more Directors (or other individuals
who are not members of the Board to the extent allowed by applicable law)
appointed by the Board in accordance with Section 3.3 of the Plan.

2.7 “Company” means Seagate Technology Public Limited Company, a public company
incorporated under the laws of the Republic of Ireland with limited liability
under registered number 480010, or any successor thereto.

 

2



--------------------------------------------------------------------------------

2.8 “Consultant” means any person, including an advisor engaged by the Company
or an Affiliate, to render consulting or advisory services and who is
compensated for such services.

2.9 “Continuous Service” means that the Participant’s active service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided, that there is no interruption or termination of
the Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director will not
constitute an interruption of Continuous Service. Unless otherwise determined by
the Board or the chief executive officer of the Company (or their delegate), in
such party’s sole discretion, Continuous Service shall not be considered
interrupted in the case of a leave of absence approved by the Company or an
Affiliate, including sick leave, military leave or any other personal leave. For
purposes of Incentive Stock Options, no such leave may exceed ninety (90) days,
unless reemployment upon expiration of such leave is guaranteed by statute or
contract. If reemployment upon expiration of a leave of absence approved by the
Company or an Affiliate is not guaranteed, then three (3) months following the
91st day of such leave any Incentive Stock Option held by the Participant shall
cease to be treated as an Incentive Stock Option and shall be treated for tax
purposes as a Nonstatutory Share Option.

2.10 “Director” means a member of the Board.

2.11 “Deferred Share Unit” means any Share Award for which a valid deferral
election is made.

2.12 “Disability” means the permanent and total disability of a person within
the meaning of Section 22(e)(3) of the Code for all Incentive Stock Options, or
to the extent a Share Award provides for the deferral of compensation and is
subject to Section 409A of the Code, a “disability” as defined in Treasury
Regulation §1.409A-3(i)(4). For all other Share Awards, “Disability” means
physical or mental incapacitation such that for a period of six (6) consecutive
months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period, a person is unable to substantially perform his
or her duties. Any question as to the existence of that person’s physical or
mental incapacitation shall be determined by the Board in its sole discretion.

2.13 “Dividend Equivalent” means a right granted to a Participant pursuant to
Sections 7.3(iii), 7.4(iv) and 7.6(iv) of the Plan to receive the equivalent
value (in cash or in Shares) of dividends paid on the Ordinary Shares.

2.14 “Eligible Individual” means any person who is an Employee, Director or
Consultant, as determined by the Board.

 

3



--------------------------------------------------------------------------------

2.15 “Employee” means any person on the payroll records of the Company or an
Affiliate and actively providing services as an employee. Service as a Director
or compensation by the Company or an Affiliate solely for services as a Director
shall not be sufficient to constitute “employment” by the Company or an
Affiliate.

2.16 “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

2.17 “Executive Officer” means an executive officer of the Company within the
meaning of Rule 3b-7 of the Exchange Act or an Officer.

2.18 “Fair Market Value” means, as of any date, the value of an Ordinary Share
determined as follows:

(i) Unless otherwise determined by the Board in accordance with Section 409A of
the Code, if the Ordinary Shares are listed on any established stock exchange
(including the New York Stock Exchange) or traded on the NASDAQ Global Select
Market, the Fair Market Value of a Share shall be the closing per-share sales
price of such Shares as reported on such date on the Composite Tape of the
principal national securities exchange on which such Shares are listed or
admitted to trading or, if no Composite Tape exists for such national securities
exchange on such date, then on the principal national securities exchange on
which such Shares are listed or admitted to trading and in either case, if no
sale occurred on such date, the Fair Market Value shall be the applicable
closing per-share sale price for the Shares on the first trading date
immediately prior to such date during which a sale occurred, or; or if the
Shares are not listed or admitted to trading on a national securities exchange,
then the Fair Market Value of a Share shall be determined in good faith by the
Board, and to the extent appropriate, based on the reasonable application of a
reasonable valuation method.

(ii) For any reference to Fair Market Value in the Plan used to establish the
price at which the Company shall issue Ordinary Shares to a Participant under
the terms and conditions of a Share Award (such as a Share Award of Options or
Share Appreciation Rights), the date as of which this definition shall be
applied shall be the grant date of such Share Award.

2.19 “Full-Value Share Award” shall mean any of a Restricted Share Bonus,
Restricted Share Unit, Phantom Share Unit, Performance Share Bonus, Performance
Share Unit, or other Share-Based Award where the participant receives the entire
value of each underlying Ordinary Share without payment (or reduction of such
payment by the Company) of an amount at least equal to the Fair Market Value of
the Ordinary Shares, determined as of the date of grant.

2.20 “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

2.21 “Nominal Value” means US$0.00001 per Share.

 

4



--------------------------------------------------------------------------------

2.22 “Non-Employee Director” means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or a subsidiary, does not
receive compensation (directly or indirectly) from the Company or its parent or
a subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

2.23 “Nonstatutory Share Option” means an Option not intended to qualify as an
Incentive Stock Option.

2.24 “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

2.25 “Option” means an Incentive Stock Option or a Nonstatutory Share Option
granted pursuant to the Plan.

2.26 “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.

2.27 “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

2.28 “Ordinary Share” or “Share” means an ordinary share of the Company, nominal
value US$0.00001.

2.29 “Other Share-Based Award” means a Share Award (other than an Option, a
Restricted Share Bonus, a Share Appreciation Right, a Phantom Share Unit, a
Restricted Share Unit, a Performance Share Bonus, a Performance Share Unit or a
Deferred Share Unit) subject to the provisions of Section 7.7 of the Plan.

2.30 “Other Share-Based Award Agreement” means a written agreement between the
Company and a holder of an Other Share-Based Award setting forth the terms and
conditions of an Other Share-Based Award grant. Each Other Share-Based Award
Agreement shall be subject to the terms and conditions of the Plan.

 

5



--------------------------------------------------------------------------------

2.31 “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
U.S. Treasury Regulations promulgated under Section 162(m)), is not a former
employee of the Company or an “affiliated corporation” receiving compensation
for prior services (other than benefits under a tax qualified pension plan), was
not an Officer of the Company or an “affiliated corporation” at any time and is
not currently receiving direct or indirect remuneration from the Company or an
“affiliated corporation” for services in any capacity other than as a Director;
or (ii) is otherwise considered an “outside director” for purposes of
Section 162(m).

2.32 “Outstanding Qualified Performance-Based Awards” means any Share Awards
granted prior to November 3, 2017 that are outstanding as of the 2019 Amendment
Date and that are intended to constitute “qualified performance-based
compensation” as described in Section 162(m)(4)(C) of the Code. For the
avoidance of doubt, all provisions of the Plan governing Outstanding Qualified
Performance-Based Awards that were in effect prior to the 2019 Amendment Date
shall continue in effect with respect to Outstanding Qualified Performance-Based
Awards, notwithstanding the elimination of such provisions from the Plan as of
the 2019 Amendment Date.

2.33 “Participant” means a person to whom a Share Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Share
Award.

2.34 “Performance-Based Award” means a Share Award that is subject, in whole or
in part, to Performance Goals and is granted to an Executive Officer pursuant to
Article VIII.

2.35 “Performance Goal” means, for a Performance Period, the one or more goals
established by the Committee measured by the achievement of certain results,
whether financial, transactional or otherwise. Financial results may be, but are
not required to be, based on Qualifying Performance Criteria.

2.36 “Performance Period” means one or more periods of time, which, subject to
Section 5.4 of the Plan, may be of varying and overlapping duration, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, a Share Award.

2.37 “Performance Share Bonus” means a grant of Ordinary Shares subject to the
provisions of Section 7.5 of the Plan.

2.38 “Performance Share Bonus Agreement” means a written agreement between the
Company and a Participant setting forth the terms and conditions of a
Performance Share Bonus grant. Each Performance Share Bonus Agreement shall be
subject to the terms and conditions of the Plan.

 

6



--------------------------------------------------------------------------------

2.39 “Performance Share Unit” means the right to receive the value of one
(1) Ordinary Share subject to the provisions of Section 7.6 of the Plan.

2.40 “Performance Share Unit Agreement” means a written agreement between the
Company and a holder of a Performance Share Unit setting forth the terms and
conditions of a Performance Share Unit grant. Each Performance Share Unit
Agreement shall be subject to the terms and conditions of the Plan.

2.41 “Phantom Share Unit” means the right to receive the value of one
(1) Ordinary Share, subject to the provisions of Section 7.3 of the Plan.

2.42 “Phantom Share Unit Agreement” means a written agreement between the
Company and a holder of a Phantom Share Unit setting forth the terms and
conditions of a Phantom Share Unit grant. Each Phantom Share Unit Agreement
shall be subject to the terms and conditions of the Plan.

2.43 “Plan” means this Amended and Restated 2012 Equity Incentive Plan of
Seagate Technology Public Limited Company, as amended from time to time.

2.44 “Predecessor Plan” means the Seagate Technology Public Limited Company 2004
Share Compensation Plan.

2.45 “Qualifying Performance Criteria” means any one or more of the following
performance criteria, or derivations of such performance criteria, either
individually, alternatively or in any combination, applied to either the Company
as a whole or to a business unit or subsidiary, and measured, including annually
or cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee: (a) pre- and after-tax
income; (b) operating income; (c) net operating income or profit (before or
after taxes); (d) net earnings; (e) net income (before or after taxes);
(f) operating margin; (g) gross margin; (h) cash flow (before or after
dividends); (i) earnings per share; (j) return on equity; (k) return on assets,
net assets, investments or capital employed; (l) revenue; (m) market share;
(n) cost reductions or savings; (o) funds from operations; (p) total shareholder
return; (q) share price; (r) earnings before any one or more of the following
items: interest, taxes, depreciation or amortization; (s) market capitalization;
(t) economic value added; (u) operating ratio; (v) product development or
release schedules; (w) new product innovation; (x) implementation of the
Company’s critical processes or projects; (y) customer service or customer
satisfaction; (z) product quality measures; (aa) days sales outstanding or
working capital management; (bb) inventory or inventory turns; (cc) pre-tax
profit and/or (dd) cost reductions.

 

7



--------------------------------------------------------------------------------

2.46 “Restricted Share Bonus” means a grant of Ordinary Shares subject to the
provisions of Section 7.1 of the Plan.

2.47 “Restricted Share Bonus Agreement” means a written agreement between the
Company and a Participant setting forth the terms and conditions of a Restricted
Share Bonus grant. Each Restricted Share Bonus Agreement shall be subject to the
terms and conditions of the Plan.

2.48 “Restricted Share Unit” means the right to receive the value of one
(1) Ordinary Share at the time the Restricted Share Unit vests, subject to the
provisions of Section 7.4 of the Plan.

2.49 “Restricted Share Unit Agreement” means a written agreement between the
Company and a holder of a Restricted Share Unit setting forth the terms and
conditions of a Restricted Share Unit grant. Each Restricted Share Unit
Agreement shall be subject to the terms and conditions of the Plan.

2.50 “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

2.51 “Section 162(m)” means Section 162(m) of the Code as in effect prior to its
amendment by the Tax Cuts and Jobs Act, P.L. 115-97; all references in the Plan
to sections or subsections of Section 162(m) shall be construed accordingly.

2.52 “Securities Act” means the U.S. Securities Act of 1933, as amended.

2.53 “Share Appreciation Right” or “SAR” means the right to receive an amount
equal to the Fair Market Value of one (1) Ordinary Share on the day the Share
Appreciation Right is redeemed, reduced by the deemed exercise price or base
price of such right, subject to the provisions of Section 7.2 of the Plan.

2.54 “Share Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Share Appreciation Right setting forth the terms and
conditions of a Share Appreciation Right grant. Each Share Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.

2.55 “Share Award” means any Option, Restricted Share Bonus, Share Appreciation
Right, Phantom Share Unit, Restricted Share Unit, Performance Share Bonus,
Performance Share Unit, Deferred Share Unit, or Other Share-Based Award.

 

8



--------------------------------------------------------------------------------

2.56 “Share Award Agreement” means a written agreement between the Company and a
holder of a Share Award setting forth the terms and conditions of a Share Award
grant. Each Share Award Agreement shall be subject to the terms and conditions
of the Plan.

2.57 “Ten Percent Shareholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) shares possessing more than ten percent
(10%) of the total combined voting power of all classes of shares of the Company
or of any of its Affiliates.

2.58 “2019 Amendment Date” has the meaning set forth in Section 15.1.

2.59 “2019 Shareholder Approval Date” has the meaning set forth in Section 15.2.

III. ADMINISTRATION.

3.1 Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
Section 3.3.

3.2 Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(i) to determine (a) which Eligible Individuals shall be granted Share Awards;
(b) when each Share Award shall be granted; (c) the type or types of Share
Awards to be granted; and (d) the number of Share Awards to be granted and the
number of Shares to which a Share Award shall relate;

(ii) to determine the terms and conditions of any Share Award granted pursuant
to the Plan, including, but not limited to, (a) the purchase price (if any) of
Shares to be issued pursuant to any Share Award, (b) any restrictions or
limitations on any Share Award or Shares acquired pursuant to a Share Award,
(c) any vesting schedule or conditions applicable to a Share Award and
accelerations or waivers thereof (including, but not limited to, upon a Change
of Control), and (d) any provisions related to recovery of gain on, or
forfeiture of, a Share Award or Shares issued pursuant to a Share Award, based
on such considerations as the Board in its sole discretion determines;

(iii) to construe and interpret the Plan and Share Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Share Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective;

(iv) to amend the Plan or a Share Award as provided in Article XIII of the Plan;

 

9



--------------------------------------------------------------------------------

(v) to suspend or terminate the Plan at any time; provided, that suspension or
termination of the Plan shall not materially impair the rights and obligations
under any Share Award granted while the Plan is in effect except with the
written consent of the affected Participant;

(vi) to settle all controversies regarding the Plan and Share Awards granted
under it;

(vii) to exercise such powers and to perform such acts as the Board deems
necessary, desirable, convenient or expedient to promote the best interests of
the Company that are not in conflict with the provisions of the Plan; and

(viii) to establish, adopt or revise any rules and regulations, including
adopting sub-plans to the Plan or special terms for Share Award Agreements, for
the purposes of complying with non-U.S. laws and/or taking advantage of tax
favorable treatment for Share Awards granted to Participants outside the United
States (as further set forth in Section 5.3 of the Plan) as it may deem
necessary or advisable to administer the Plan.

3.3 Delegation to Committee.

(i) General. The Board may delegate administration of the Plan to a Committee of
one or more individuals, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated. If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
including, to the extent permitted by applicable law, the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee, as applicable), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may abolish the Committee at any time
and revest in the Board the administration of the Plan.

(ii) Committee Composition when Ordinary Shares are Publicly Traded. So long as
the Ordinary Shares are publicly traded, in the discretion of the Board, a
Committee may consist solely of two or more Outside Directors, in accordance
with Section 162(m) (as necessary for Outstanding Qualified Performance-Based
Awards), and/or solely of two or more Non-Employee Directors, in accordance with
Rule 16b-3. Within the scope of such authority, the Board or the Committee may,
to the extent permitted by applicable law, delegate to a committee of one or
more individuals who are not Non-Employee Directors the authority to grant Share
Awards to Eligible Individuals who are either (1) not then subject to Section 16
of the Exchange Act or (2) receiving a Share Award as to which the Board or
Committee elects not to comply with Rule 16b-3 by having two or more
Non-Employee Directors grant such Share Award.

3.4 Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

10



--------------------------------------------------------------------------------

3.5 Non-Employee Director Compensation Limit. Notwithstanding any provision to
the contrary in the Plan or in any policy of the Company regarding compensation
payable to a Director who is not an Employee, the sum of the grant date fair
value (determined in accordance with Financial Accounting Standards Board
Accounting Standards Codification Topic 718, or any successor thereto) of all
Share Awards payable in Shares and the maximum cash value of any other Share
Award granted under the Plan to an individual who is not an Employee as
compensation for services as a Director, together with cash compensation paid to
such Director in the form of Board and Committee retainer, meeting or similar
fees, during any fiscal year of the Company shall not exceed $750,000. For
avoidance of doubt, compensation shall count towards this limit for the fiscal
year in which it was granted or earned, and not later when distributed, in the
event it is deferred. The foregoing limit may not be increased without the
approval of the shareholders of the Company.

IV. SHARES SUBJECT TO THE PLAN.

4.1 Share Reserve. Subject to the provisions of Article XII of the Plan relating
to adjustments upon changes in Ordinary Shares, commencing on the 2019
Shareholder Approval Date, the maximum aggregate number of Shares that may be
issued pursuant to Share Awards under the Plan shall not exceed 71,600,000
Shares, plus 12,549,079 Shares remaining available for grant under the
Predecessor Plan as of the Effective Date (as defined in Section 15.1) (the
“Share Reserve”). Any Shares that are subject to Options or SARs granted under
the Plan shall be counted against the Share Reserve as one (1) Share for every
one (1) Share granted, and any Shares that are subject to Full-Value Share
Awards granted under the Plan shall be counted against the Share Reserve as
follows, depending on the date of grant of the applicable Full-Value Share
Award: (i) two and one-quarter (2.25) Shares for every one (1) Share granted
under a Full-Value Share Award on or after October 29, 2019, (ii) two and
one-half (2.5) Shares for every one (1) Share granted under a Full-Value Share
Award between October 22, 2014 and October 28, 2019 (inclusive), and (iii) two
and one-tenth (2.1) Shares for every one (1) Share granted under a Full-Value
Share Award prior to October 22, 2014. Notwithstanding the foregoing, and
subject to the provisions of Article XII, the maximum aggregate number of Shares
that may be issued pursuant to Incentive Stock Options under the Plan shall not
exceed twenty million (20,000,000) Shares.

4.2 Adjustments to the Share Reserve. If (i) any Share Award shall for any
reason expire, be cancelled or otherwise terminated, in whole or in part,
without having been exercised or redeemed in full, or be settled in cash, or
(ii) if any Shares subject to Share Awards shall be reacquired by the Company
prior to vesting, the Shares subject to such awards shall revert to the Share
Reserve and again become available for issuance under the Plan. Any Shares that
again become available for grant pursuant to this Section 4.2 shall be added
back to the Share Reserve in the applicable ratio described in Section 4.1 of
the Plan. Notwithstanding the foregoing, the following shall not revert to the
Share Reserve: (a) Shares tendered by a Participant or withheld by the Company
in payment of the exercise price to the Company or to satisfy any tax
withholding obligation or other tax liability of the Participant, (b) Shares
repurchased by the Company on the open market or otherwise, in either case using
cash proceeds from the exercise of Options, and (c) Shares that are not issued
or delivered as a result of the net settlement of an outstanding Option or SAR.

 

11



--------------------------------------------------------------------------------

4.3 Source of Shares. The Shares subject to the Plan may be unissued Shares or
reacquired Shares, bought on the market or otherwise.

V. ELIGIBILITY, PARTICIPATION, VESTING AND DIVIDENDS.

5.1 Eligibility. Subject to the provisions of the Plan, each Eligible Individual
shall be eligible to receive Share Awards pursuant to the Plan, except that only
Employees shall be eligible to receive Incentive Stock Options.

5.2 Participation. Subject to the provisions of the Plan, the Board may, from
time to time, select from among Eligible Individuals those to whom Share Awards
shall be granted, and shall determine the nature and amount of each Share Award.
No Eligible Individual shall have any right to be granted a Share Award pursuant
to the Plan.

5.3 Non-U.S. Participants. Notwithstanding any provision of the Plan to the
contrary, to comply with the laws in countries outside the United States in
which the Company and its Affiliates operate or in which Eligible Individuals
provide services to the Company or its Affiliates, the Board, in its sole
discretion, shall have the power and authority to: (i) determine which
Affiliates shall be covered by the Plan; (ii) determine which Eligible
Individuals outside the United States shall be eligible to participate in the
Plan; (iii) modify the terms and conditions of any Share Award granted to
Eligible Individuals outside the United States; (iv) establish sub-plans and
modify exercise procedures and other terms and procedures and rules, to the
extent such actions may be necessary or advisable, including adoption of rules,
procedures or sub-plans applicable to particular Affiliates or Participants
residing in particular locations; provided, that no such sub-plans and/or
modifications shall take precedence over Article IV of the Plan or otherwise
require shareholder approval; and (v) take any action, before or after a Share
Award is made, that it deems advisable to obtain approval or comply with any
necessary local governmental regulatory exemptions or approvals. Without
limiting the generality of the foregoing, the Board is specifically authorized
to adopt rules, procedures and sub-plans with provisions that limit or modify
rights on eligibility to receive a Share Award under the Plan or on death,
disability, retirement or other termination of Continuous Service, available
methods of exercise or settlement of a Share Award, payment of income, social
insurance contributions and payroll taxes, the shifting of employer tax
liability to the Participant, the withholding procedures and handling of any
Share certificates or other indicia of ownership. Notwithstanding the foregoing,
the Board may not take any actions hereunder, and no Share Awards shall be
granted, that would violate the Securities Act, the Exchange Act, any securities
law or governing statute or any other applicable law.

 

12



--------------------------------------------------------------------------------

5.4 Minimum Vesting. Notwithstanding any provision of the Plan to the contrary,
all Share Awards granted under the Plan after the 2019 Shareholder Approval Date
shall have a minimum vesting period of one (1) year measured from the grant date
of the applicable Share Award; provided, however, that up to five percent (5%)
of the Shares available for future distribution under the Plan as of the 2019
Shareholder Approval Date may be granted without such minimum vesting
requirement. Nothing in this Section 5.4 shall limit the Company’s ability to
grant Share Awards that contain rights to accelerated vesting on a termination
of Continuous Service or to otherwise accelerate vesting, including, without
limitation, upon a Change of Control. In addition, the minimum vesting
requirement set forth in this Section 5.4 shall not apply to: (i) Share Awards
issued by the Company in assumption of or substitution for awards previously
granted, or the right or obligation to grant future awards, by a company
acquired by the Company or any of its Affiliates or with which the Company or
any of its Affiliates combines; or (ii) Share Awards granted to a Director who
is not an Employee which vest on the earlier of the one (1) year anniversary of
the grant date and the next annual meeting of the Company’s shareholders (which
is at least fifty (50) weeks after the immediately preceding year’s annual
meeting). Further, this Section 5.4 shall not limit the provisions of Article
XII of the Plan.

5.5 Dividends. Notwithstanding any provision of the Plan to the contrary, in no
event shall any Share Award provide for the Participant’s receipt of dividends
or Dividend Equivalents in any form prior to the vesting of such Share Award or
applicable portion thereof or otherwise permit the payment of dividends or
Dividend Equivalents on a Share Award to the extent that it has not vested.

VI. OPTION PROVISIONS.

Each Option shall be evidenced by an Option Agreement which shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate. All Options shall be designated Incentive Stock Options or
Nonstatutory Share Options at the time of grant. The terms and conditions of
Option Agreements may change from time to time and the terms and conditions of
separate Option Agreements need not be identical, but each Option shall include
(through incorporation of provisions hereof by reference in the Option Agreement
or otherwise) the substance of each of the following provisions:

6.1 Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of the Ordinary Shares with
respect to which Incentive Stock Options are exercisable for the first time by
any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Share Options.

6.2 Term. No Option shall be exercisable after the expiration of seven (7) years
from the date it was granted. Notwithstanding the foregoing, no Incentive Stock
Option granted to a Ten Percent Shareholder shall be exercisable after the
expiration of five (5) years from the date it was granted.

 

13



--------------------------------------------------------------------------------

6.3 Vesting. The Board shall determine the criteria under which Options may vest
and become exercisable, subject to Section 5.4 of the Plan; the criteria may
include Continuous Service and/or the achievement of Performance Goals and in
any event such criteria shall be set forth in the Option Agreement.

6.4 Exercise Price of an Option. The exercise price of each Option shall be not
less than one hundred percent (100%) of the Fair Market Value of the Ordinary
Shares on the date the Option is granted; provided, that an Option may be
granted with an exercise price lower than that set forth above if such Option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 409A of the Code and Section 424(a) of the
Code. Notwithstanding the foregoing, the exercise price of each Incentive Stock
Option granted to a Ten Percent Shareholder shall be at least one hundred ten
percent (110%) of the Fair Market Value of the Ordinary Shares on the date the
Option is granted.

6.5 Consideration. The purchase price of Ordinary Shares acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash or by check at the time the Option is exercised
or (ii) at the discretion of the Board at the time of the grant of the Option
(or subsequently in the case of a Nonstatutory Share Option) and pursuant to
procedures established by the Company from time to time: (a) by delivery to the
Company of other Shares, (b) according to a deferred payment or other similar
arrangement with the Optionholder, including use of a promissory note,
(c) pursuant to a “same day sale” program, or (d) by some combination of the
foregoing.

6.6 Termination of Continuous Service. In the event an Optionholder’s Continuous
Service terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination or as
otherwise set forth in the Option Agreement) but only within such period of time
ending on the earlier of (i) the date three (3) months following the termination
of the Optionholder’s Continuous Service (or such longer or shorter period
specified in the Option Agreement), or (ii) the expiration of the term of the
Option as set forth in the Option Agreement. If, after termination, the
Optionholder does not exercise his or her Option within the time specified in
the Option Agreement, the Option shall terminate.

6.7 Extension of Option Termination Date. An Optionholder’s Option Agreement may
also provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time because the issuance of Shares would
violate either the registration requirements under the Securities Act (or other
applicable securities law) or the Company’s insider trading policy, then the
Option shall terminate on the earlier of (i) the expiration of the term of the
Option set forth in the Option Agreement or (ii) the expiration of a period of
three (3) months after the termination of the Optionholder’s Continuous Service
during which the exercise of the Option would not be in violation of either such
registration requirements (or other applicable securities law) or the Company’s
insider trading policy.

 

14



--------------------------------------------------------------------------------

6.8 Disability of Optionholder. In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve
(12) months following such termination (or such longer or shorter period
specified in the Option Agreement) or (ii) the expiration of the term of the
Option as set forth in the Option Agreement. If after termination, the
Optionholder does not exercise his or her Option within the time specified
herein, the Option shall terminate.

6.9 Death of Optionholder. In the event (i) an Optionholder’s Continuous Service
terminates as a result of the Optionholder’s death or (ii) the Optionholder dies
within the period (if any) specified in the Option Agreement after the
termination of the Optionholder’s Continuous Service for a reason other than
death, then the Option may be exercised (to the extent the Optionholder was
entitled to exercise such Option as of the date of death) by the Optionholder’s
estate, by a person who acquired the right to exercise the Option by bequest or
inheritance or by a person designated to exercise the Option upon the
Optionholder’s death pursuant to Section 6.10 or 6.11 of the Plan, but only
within the period ending on the earlier of (a) the date twelve (12) months
following the date of death (or such longer or shorter period specified in the
Option Agreement) or (b) the expiration of the term of such Option as set forth
in the Option Agreement. If, after death, the Option is not exercised within the
time specified herein, the Option shall terminate.

6.10 Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, if provided in the
Option Agreement, the Optionholder may, by delivering written notice to the
Company, in a form satisfactory to the Company, designate a third party who, in
the event of the death of the Optionholder, shall thereafter be entitled to
exercise the Option.

6.11 Transferability of a Nonstatutory Share Option. Unless otherwise provided
by the Board, a Nonstatutory Share Option shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
the lifetime of the Optionholder only by the Optionholder. Notwithstanding the
foregoing, if provided in the Option Agreement, the Optionholder may, by
delivering written notice to the Company, in a form satisfactory to the Company,
designate a third party who, in the event of the death of the Optionholder,
shall thereafter be entitled to exercise the Option.

VII. SHARE AWARDS PROVISIONS OTHER THAN OPTIONS.

7.1 Restricted Share Bonus Awards. Each Restricted Share Bonus shall be
evidenced by a Restricted Share Bonus Agreement which shall be in such form and
shall contain such terms and conditions as the Board shall deem appropriate.
Restricted Share Bonuses shall be paid by the Company in Ordinary Shares. Should
Shares be issued pursuant to a Restricted Share Bonus award in circumstances
where they are not otherwise fully paid up, the Board may

 

15



--------------------------------------------------------------------------------

require the Participant to pay the aggregate Nominal Value of the Shares on the
basis that such Shares underlying the Restricted Share Bonus award shall then be
allotted as fully paid to the Participant. The terms and conditions of
Restricted Share Bonus Agreements may change from time to time, and the terms
and conditions of separate Restricted Share Bonus Agreements need not be
identical, but each Restricted Share Bonus Agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

(i) Vesting. Restricted Share Bonus awards shall be subject to a vesting
schedule and vesting shall generally be based on the Participant’s Continuous
Service and shall be subject to Section 5.4 of the Plan. Upon failure to meet
the vesting conditions, Shares awarded under the Restricted Share Bonus
Agreement shall be subject to a share reacquisition right in favor of the
Company in accordance with the vesting schedule; provided, that any such Shares
shall be reacquired without the payment of any consideration to the Participant.

(ii) Termination of Participant’s Continuous Service. Except as may otherwise be
provided in the Restricted Share Bonus Agreement, in the event a Participant’s
Continuous Service terminates, the Company shall reacquire (without the payment
of any consideration) any of the Shares held by the Participant that have not
vested as of the date of termination under the terms of the Restricted Share
Bonus Agreement.

(iii) Transferability. Rights to acquire Shares under the Restricted Share Bonus
Agreement shall be transferable by the Participant only upon such terms and
conditions as are set forth in the Restricted Share Bonus Agreement, as the
Board shall determine in its discretion, so long as Ordinary Shares awarded
under the Restricted Share Bonus Agreement remain subject to the terms of the
Restricted Share Bonus Agreement.

(iv) Dividends. Any dividends payable with respect to the Ordinary Shares
underlying a Restricted Share Bonus award shall be subject to the same vesting
conditions as such Shares; dividends, if any, that may become payable upon the
vesting of such Shares shall be distributed to the Participant, at the
discretion of the Board, in cash or in Ordinary Shares having a Fair Market
Value equal to the amount of such dividends; provided, that, if such Shares are
forfeited, the Participant shall have no right to such dividends (except as
otherwise set forth in the applicable Restricted Share Bonus Agreement, subject
to Section 5.5 of the Plan).

7.2 Share Appreciation Rights. Two types of Share Appreciation Rights (or SARs)
shall be authorized for issuance under the Plan: (1) stand-alone SARs and
(2) stapled SARs. Each SAR shall be evidenced by a Share Appreciation Right
Agreement (or, if applicable, the underlying Option Agreement) which shall be in
such form and shall contain such additional terms and conditions not
inconsistent with the Plan as the Board shall deem appropriate. Should Shares be
issued pursuant to a SAR in circumstances where they are not otherwise fully
paid up, the Board may require the Participant to pay the aggregate Nominal
Value of the Shares on the basis that such Shares underlying the SAR shall then
be allotted as fully paid to the Participant. The additional terms and
conditions of Share Appreciation Right Agreements (and/or underlying Option
Agreements, as applicable) may change from time to time, and the additional
terms and conditions of separate Share Appreciation Right Agreements (and/or
underlying Option Agreements) need not be identical.

 

16



--------------------------------------------------------------------------------

(i) Stand-Alone SARs. The following terms and conditions shall govern the grant
and redeemability of stand-alone SARs:

(a) The stand-alone SAR shall cover a specified number of underlying Shares and
shall be redeemable upon such terms and conditions as the Board may establish.
Upon redemption of the stand-alone SAR, the holder shall be entitled to receive
a distribution from the Company in an amount equal to the excess of (i) the
aggregate Fair Market Value (on the redemption date) of the Shares underlying
the redeemed right over (ii) the aggregate base price in effect for those
Shares.

(b) The number of Shares underlying each stand-alone SAR and the base price in
effect for those Shares shall be determined by the Board in its sole discretion
at the time the stand-alone SAR is granted. In no event, however, may the base
price per Share be less than one hundred percent (100%) of the Fair Market Value
per underlying Share on the grant date.

(c) The distribution with respect to any redeemed stand-alone SAR may be made in
Shares valued at Fair Market Value on the redemption date, in cash, or partly in
Shares and partly in cash, as the Board shall in its sole discretion deem
appropriate.

(ii) Stapled SARs. The following terms and conditions shall govern the grant and
redemption of stapled SARs:

(a) Stapled SARs may only be granted concurrently with an Option to acquire the
same number of Shares as the number of such Shares underlying the stapled SARs.

(b) Stapled SARs shall be redeemable upon such terms and conditions as the Board
may establish and shall grant a holder the right to elect among (1) the exercise
of the concurrently granted Option for Shares, whereupon the number of Shares
subject to the stapled SARs shall be reduced by an equivalent number, (2) the
redemption of such stapled SARs in exchange for a distribution from the Company
in an amount equal to the excess of the Fair Market Value (on the redemption
date) of the number of vested Shares which the holder redeems over the aggregate
base price for such vested Shares, whereupon the number of Shares subject to the
concurrently granted Option shall be reduced by any equivalent number, or (3) a
combination of (1) and (2).

(c) The distribution to which the holder of stapled SARs shall become entitled
under this Section 7.2 upon the redemption of stapled SARs as described in
Section 7.2(ii)(B) above may be made in Shares valued at Fair Market Value on
the redemption date, in cash, or partly in Shares and partly in cash, as the
Board shall in its sole discretion deem appropriate.

 

17



--------------------------------------------------------------------------------

7.3 Phantom Share Units. Each Phantom Share Unit shall be evidenced by a Phantom
Share Unit Agreement which shall be in such form and shall contain such
additional terms and conditions not inconsistent with the Plan as the Board
shall deem appropriate. Should Shares be issued pursuant to a Phantom Share Unit
award in circumstances where they are not otherwise fully paid up, the Board may
require the Participant to pay the aggregate Nominal Value of the Shares on the
basis that such Shares underlying the Phantom Share Unit award shall then be
allotted as fully paid to the Participant. The additional terms and conditions
of Phantom Share Unit Agreements may change from time to time, and the
additional terms and conditions of separate Phantom Share Unit Agreements need
not be identical. The following terms and conditions shall govern the grant and
redeemability of Phantom Share Units:

(i) Phantom Share Unit awards shall be redeemable by the Participant to the
Company upon such terms and conditions as the Board may establish. The value of
a single Phantom Share Unit shall be equal to the Fair Market Value of a Share,
unless the Board otherwise provides in the terms of the Phantom Share Unit
Agreement.

(ii) The distribution with respect to any Phantom Share Unit award may be made
in Shares valued at Fair Market Value on the redemption date, in cash, or partly
in Shares and partly in cash, as the Board shall in its sole discretion deem
appropriate.

(iii) Dividend Equivalents may be credited in respect of Shares covered by
Phantom Share Units, as determined by the Board and set forth in the Phantom
Share Unit Agreement. At the sole discretion of the Board, such Dividend
Equivalents may be paid in cash or converted into additional Shares covered by
the Phantom Share Units in such manner as determined by the Board. Any cash
payment or additional Shares covered by the Phantom Share Units credited by
reason of such Dividend Equivalents will be subject to all the terms and
conditions, including vesting, of the Phantom Share Units to which they relate.

7.4 Restricted Share Units. Each Restricted Share Unit shall be evidenced by a
Restricted Share Unit Agreement which shall be in such form and shall contain
such terms and conditions as the Board shall deem appropriate. A Restricted
Share Unit is the right to receive the value of one (1) Ordinary Share at the
time the Restricted Share Unit vests. Should Shares be issued pursuant to a
Restricted Share Unit award in circumstances where they are not otherwise fully
paid up, the Board may require the Participant to pay the aggregate Nominal
Value of the Shares on the basis that such Shares underlying the Restricted
Share Unit award shall then be allotted as fully paid to the Participant.

To the extent permitted by the Board in the terms of his or her Restricted Share
Unit agreement, a Participant may elect to defer receipt of the value of the
Shares otherwise deliverable upon the vesting of Restricted Share Units, so long
as such deferral election complies with applicable law, including Section 409A
of the Code. Such deferred Restricted Share Units will be treated as Deferred
Share Units hereunder. When the Participant vests in such Restricted Share
Units, the Participant will be credited with a number of Deferred Share Units
equal to the number of Shares for which delivery is deferred.

Restricted Share Units and Deferred Share Units may be paid by the Company by
delivery of Shares, in cash, or a combination thereof, as the Board shall in its
sole discretion deem appropriate, in accordance with the timing and manner of
payment elected by the Participant on his or her election form, or if no
deferral election is made, as soon as administratively practicable following the
vesting of the Restricted Share Units.

 

18



--------------------------------------------------------------------------------

The terms and conditions of Restricted Share Unit Agreements may change from
time to time, and the terms and conditions of separate Restricted Share Unit
Agreements need not be identical, but each Restricted Share Unit Agreement shall
include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

(i) Vesting. Restricted Share Units shall be subject to a vesting schedule and
vesting shall generally be based on the Participant’s Continuous Service and
shall be subject to Section 5.4 of the Plan.

(ii) Termination of Participant’s Continuous Service. Except as may otherwise be
provided in the Restricted Share Unit Agreement, in the event a Participant’s
Continuous Service terminates, any of the Restricted Share Units held by the
Participant that have not vested as of the date of termination under the terms
of the Restricted Share Unit agreement shall be forfeited.

(iii) Transferability. Rights to acquire the value of Shares under the
Restricted Share Unit Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Share Unit
Agreement, as the Board shall determine in its discretion, so long as any
Ordinary Shares awarded under the Restricted Share Unit Agreement remain subject
to the terms of the Restricted Share Unit Agreement.

(iv) Dividend Equivalents. Dividend Equivalents may be credited in respect of
Shares covered by Restricted Share Units, as determined by the Board and set
forth in the Restricted Share Unit Agreement. At the sole discretion of the
Board, such Dividend Equivalents may be paid in cash or converted into
additional Shares covered by the Restricted Share Units in such manner as
determined by the Board. Any cash payment or additional Shares covered by the
Restricted Share Units credited by reason of such Dividend Equivalents will be
subject to all the terms and conditions, including vesting, of the Restricted
Share Units to which they relate.

7.5 Performance Share Bonus Awards. Each Performance Share Bonus shall be
evidenced by a Performance Share Bonus Agreement which shall be in such form and
shall contain such terms and conditions as the Board shall deem appropriate.
Performance Share Bonuses shall be paid by the Company in Ordinary Shares.
Should Shares be issued pursuant to a Performance Share Bonus award in
circumstances where they are not otherwise fully paid up, the Board may require
the Participant to pay the aggregate Nominal Value of the Shares on the basis
that such Shares underlying the Performance Share Bonus award shall then be
allotted as fully paid to the Participant. The terms and conditions of
Performance Share Bonus Agreements may change from time to time, and the terms
and conditions of separate Performance Share Bonus Agreements need not be
identical, but each Performance Share Bonus Agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

 

19



--------------------------------------------------------------------------------

(i) Vesting. Performance Share Bonus awards shall be subject to a vesting
schedule and vesting shall be based on the achievement of certain Performance
Goals or on a combination of the achievement of certain Performance Goals and
the Participant’s Continuous Service, as set forth in the Performance Share
Bonus Agreement and subject to Section 5.4 of the Plan. Upon failure to meet
Performance Goals or other vesting conditions, Shares awarded under the
Performance Share Bonus Agreement shall be subject to a share reacquisition
right in favor of the Company in accordance with the vesting schedule; provided,
that any such Shares shall be reacquired without the payment of any
consideration to the Participant.

(ii) Termination of Participant’s Continuous Service. Except as may otherwise be
provided in the Performance Share Bonus Agreement, in the event a Participant’s
Continuous Service terminates, the Company may reacquire (without the payment of
any consideration) any of the Shares held by the Participant that have not
vested as of the date of termination under the terms of the Performance Share
Bonus Agreement.

(iii) Transferability. Rights to acquire Shares under the Performance Share
Bonus Agreement shall be transferable by the Participant only upon such terms
and conditions as are set forth in the Performance Share Bonus Agreement, as the
Board shall determine in its discretion, so long as Ordinary Shares awarded
under the Performance Share Bonus Agreement remain subject to the terms of the
Performance Share Bonus Agreement.

(iv) Dividends. Any dividends payable with respect to the Ordinary Shares
underlying a Performance Share Bonus award shall be subject to the same vesting
conditions as such Shares; dividends, if any, that may become payable upon
vesting of such Shares shall be distributed to the Participant, at the
discretion of the Board, in cash or in Ordinary Shares having a Fair Market
Value equal to the amount of such dividends; provided, that, if such Shares are
forfeited, the Participant shall have no right to such dividends (except as
otherwise set forth in the applicable Performance Share Bonus Agreement, subject
to Section 5.5 of the Plan).

7.6 Performance Share Units. Each Performance Share Unit shall be evidenced by a
Performance Share Unit Agreement which shall be in such form and shall contain
such terms and conditions as the Board shall deem appropriate. A Performance
Share Unit is the right to receive the value of one (1) Ordinary Share at the
time the Performance Share Unit vests. Should Shares be issued pursuant to a
Performance Share Unit award in circumstances where they are not otherwise fully
paid up, the Board may require the Participant to pay the aggregate Nominal
Value of the Shares on the basis that such Shares underlying the Performance
Share Unit award shall then be allotted as fully paid to the Participant.

To the extent permitted by the Board in the terms of his or her Performance Unit
Share Agreement, a Participant may elect to defer receipt of the value of Shares
otherwise deliverable upon the vesting of an award of Performance Share Units,
so long as such deferral election complies with applicable law, including
Section 409A of the Code. Such deferred Performance Share Units will be treated
as Deferred Share Units hereunder. When the Participant vests in such
Performance Share Units, the Participant will be credited with a number of
Deferred Share Units equal to the number of Shares for which delivery is
deferred. Performance Share Units and Deferred Share Units may be paid by the
Company by delivery of

 

20



--------------------------------------------------------------------------------

Shares, in cash, or a combination thereof, as the Board shall in its sole
discretion deem appropriate, in accordance with the timing and manner of payment
elected by the Participant on his or her election form, or if no deferral
election is made, as soon as administratively practicable following the vesting
of the Performance Share Units.

The terms and conditions of Performance Share Unit Agreements may change from
time to time, and the terms and conditions of separate Performance Share Unit
Agreements need not be identical, but each Performance Share Unit Agreement
shall include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

(i) Vesting. Performance Share Units shall be subject to a vesting schedule and
vesting shall be based on the achievement of certain Performance Goals or on a
combination of the achievement of certain Performance Goals and the
Participant’s Continuous Service, as set forth in the Performance Share Unit
Agreement and subject to Section 5.4 of the Plan.

(ii) Termination of Participant’s Continuous Service. Except as may otherwise be
provided in the Performance Share Unit Agreement, in the event a Participant’s
Continuous Service terminates, any of the Performance Share Units held by the
Participant that have not vested as of the date of termination under the terms
of the Performance Share Unit Agreement will be forfeited.

(iii) Transferability. Rights to acquire the value of Shares under the
Performance Share Unit Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Performance Share Unit
Agreement, as the Board shall determine in its discretion, so long as Ordinary
Shares awarded under the Performance Share Unit Agreement remain subject to the
terms of the Performance Share Unit Agreement.

(iv) Dividend Equivalents. Dividend Equivalents may be credited in respect of
Shares covered by Performance Share Units, as determined by the Board and set
forth in the Performance Share Unit Agreement. At the sole discretion of the
Board, such Dividend Equivalents may be paid in cash or converted into
additional Shares covered by the Performance Share Units in such manner as
determined by the Board. Any cash payment or additional Shares covered by the
Performance Share Units credited by reason of such Dividend Equivalents will be
subject to all the terms and conditions, including vesting, of the Performance
Share Units to which they relate.

7.7 Other Share-Based Awards. The Board is authorized under the Plan to grant
Other Share-Based Awards to Participants subject to the terms and conditions set
forth in the applicable Share Award Agreement and such other terms and
conditions as may be specified by the Board that are not inconsistent with the
provisions of the Plan, and that by their terms involve or might involve the
issuance of, consist of, or are denominated in, payable in, valued in whole or
in part by reference to, or otherwise relate to, Shares. The Board may establish
one or more separate programs under the Plan for the purpose of issuing
particular forms of Other Share-Based Awards to one or more classes of
Participants on such terms and conditions as determined by the Board from time
to time.

 

21



--------------------------------------------------------------------------------

VIII. PERFORMANCE-BASED AWARDS

8.1 General. Notwithstanding any other provision of the Plan, if the Committee
grants a Share Award that is subject to a Performance Goal to a Participant who
is an Executive Officer, such Performance-Based Award will be subject to the
terms of this Article VIII, unless otherwise expressly determined by the
Committee with respect to any provision in this Article VIII other than
Section 8.4. Under this Article VIII, the Committee will establish Performance
Goals and the level of achievement versus such Performance Goals that shall
determine the number of Shares to be granted, retained, vested, issued or
issuable under or in settlement of or the amount payable pursuant to a Share
Award (including a Restricted Share Bonus, Restricted Share Unit, Performance
Share Bonus or Performance Share Unit), which criteria may be based on
Qualifying Performance Criteria or other standards of financial performance
and/or personal performance evaluations. Such Performance Goals shall be
established by the Committee no later than the earlier of (i) the date that is
ninety (90) days after the commencement of the applicable Performance Period or
(ii) the date on which twenty-five percent (25%) of the Performance Period has
elapsed, and, in any event, at a time when the outcome of the Performance Goals
remains substantially uncertain. The Committee shall certify the extent to which
the Performance Goals have been satisfied and the amount payable as a result
thereof, prior to payment, settlement or vesting of any Share Award.

8.2 Adjustments. The Committee may determine to adjust Qualifying Performance
Criteria or such other standards of financial and/or personal performance
criteria as determined in writing, including, without limitation, the following
adjustments:

(i) to exclude restructuring and/or other nonrecurring charges;

(ii) to exclude share-based compensation costs;

(iii) to exclude exchange rate effects, as applicable, for non-U.S. dollar
denominated net sales and operating earnings;

(iv) to exclude the effects of changes to generally accepted accounting
principles required by the U.S. Financial Accounting Standards Board, as well as
changes in accounting standards promulgated by other accounting standards
setters to the extent applicable (for example, resulting from future potential
voluntary or mandatory adoption of International Financial Reporting Standards);

(v) to exclude the effects of any statutory adjustments to corporate tax rates;

(vi) to exclude the effects of any “unusual or nonrecurring items” as determined
under generally accepted accounting principles;

(vii) to exclude any other unusual, non-recurring gain or loss or other
extraordinary item;

(viii) to respond to any unusual or extraordinary transaction, event or
development;

 

22



--------------------------------------------------------------------------------

(ix) to respond to changes in applicable laws, regulations, and/or accounting
principles;

(x) to exclude the dilutive or accretive effects of dispositions, acquisitions
or joint ventures;

(xi) to exclude the effect of any change in the outstanding shares by reason of
any share dividend or split, share repurchase, reorganization, recapitalization,
merger, consolidation, spin-off, combination or exchange of shares or other
similar corporate change, or any distributions to shareholders other than
regular cash dividends;

(xii) to reflect the effect of a corporate transaction, such as a merger,
consolidation, separation (including a spinoff or other distribution of stock or
property by a corporation), or reorganization (whether or not such
reorganization comes within the definition of such terms of Section 368 of the
Code); and

(xiii) to reflect the effect of any partial or completed corporate liquidation.

8.3 Discretionary Adjustments and Limits. For Share Awards that are granted
under this Article VIII, notwithstanding the satisfaction of any Performance
Goals, the number of Shares granted, issued, retainable and/or vested under a
Performance Share Bonus award or Performance Share Unit may, to the extent
specified in the Share Award Agreement, be reduced, but not increased, by the
Committee on the basis of such further considerations as the Committee shall
determine.

8.4 Annual Limitation. The following limits shall apply to the grant of any
Share Award under the Plan.

(i) Full-Value Share Awards. Subject to the provisions of Article XII of the
Plan relating to adjustments upon changes in Ordinary Shares, no Employee shall
be eligible to be granted Full-Value Share Awards covering more than ten million
(10,000,000) Shares during any fiscal year of the Company.

(ii) Options and SARs. Subject to the provisions of Article XII of the Plan
relating to adjustments upon changes in Ordinary Shares, no Employee shall be
eligible to be granted Options and/or SARs covering more than eight million
(8,000,000) Shares during any fiscal year of the Company.

IX. USE OF PROCEEDS FROM SHARES.

Proceeds from the sale of Ordinary Shares pursuant to Share Awards shall
constitute general funds of the Company.

 

23



--------------------------------------------------------------------------------

X. CANCELLATION AND RE-GRANT OF OPTIONS AND STOCK APPRECIATION RIGHTS.

10.1 Subject to the provisions of the Plan, the Board shall have the authority
to effect, at any time and from time to time, (i) the repricing of any
outstanding Options and SARs under the Plan and/or (ii) with the consent of the
affected Participants, the cancellation of any outstanding Options and SARs
under the Plan in exchange for a cash payment and/or the grant in substitution
therefor of new Options and SARs under the Plan covering the same or different
number of Shares, but having an exercise or redemption price per Share not less
than one hundred percent (100%) of the Fair Market Value (or, in the case of an
Incentive Stock Option granted to a Ten Percent Shareholder, not less than one
hundred ten percent (110%) of the Fair Market Value) per Share on the new grant
date. Notwithstanding the foregoing, without shareholder approval the Board may
exercise its powers under Article XII of the Plan and may grant a Share Award
with an exercise or redemption price lower than that set forth above if such
Share Award is granted pursuant to an assumption or substitution for another
award in a manner satisfying the provisions of Section 409A of the Code and/or
Section 424(a) of the Code, as applicable.

10.2 Prior to the implementation of any such repricing or cancellation of one or
more outstanding Options or SARs, the Board shall obtain the approval of the
shareholders of the Company.

10.3 Shares subject to an Option or SAR canceled under this Article X shall
continue to be counted against the Share Reserve described in Section 4.2 of the
Plan. The repricing of an Option or SAR under this Article X, resulting in a
reduction of the exercise or redemption price, as applicable, shall be deemed to
be a cancellation of the original Option or SAR and the grant of a substitute
Option or SAR; in the event of such repricing, both the original and the
substituted Options or SARs shall be counted against the Share Reserve described
in Section 4.2 of the Plan. The provisions of this Section 10.3 shall be
applicable only to the extent required by Section 162(m).

XI. MISCELLANEOUS.

11.1 Shareholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any Shares subject to a
Share Award except to the extent that the Company has issued the Shares relating
to such Share Award.

11.2 No Employment or other Service Rights. Nothing in the Plan or any
instrument executed or Share Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Share Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause to the extent
permitted under local law, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate or
(iii) the service of a Director pursuant to the Bylaws of the Company, and any
applicable provisions of the corporate law of the state or other jurisdiction in
which the Company is domiciled, as the case may be.

11.3 Investment Assurances. The Company may require a Participant, as a
condition of exercising or redeeming a Share Award or acquiring Shares under any
Share Award, (i) to give written assurances satisfactory to the Company as to
the Participant’s knowledge and experience in financial and business matters
and/or to employ a purchaser representative reasonably satisfactory to the
Company who is knowledgeable and experienced in financial and business matters
and that he or she is capable of evaluating, alone or together with the
purchaser

 

24



--------------------------------------------------------------------------------

representative, the merits and risks of acquiring the Shares; (ii) to give
written assurances satisfactory to the Company stating that the Participant is
acquiring the Shares subject to the Share Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Shares; and (iii) to give such other written assurances as the Company may
determine are reasonable in order to comply with applicable law. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (1) the issuance of the Shares under the Share Award has been
registered under a then currently effective registration statement under the
Securities Act or (2) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws, and in either case
otherwise complies with applicable law. The Company may, upon advice of counsel
to the Company, place legends on Share certificates issued under the Plan as
such counsel deems necessary or appropriate in order to comply with applicable
laws, including, but not limited to, legends restricting the transfer of the
Shares.

11.4 Withholding Obligations. To the extent provided by the terms of a Share
Award Agreement, the Participant may satisfy any federal, state, local, or
foreign tax withholding obligation or employer tax liability assumed by the
Participant in connection with a Share Award or the acquisition, vesting,
distribution or transfer of Ordinary Shares under a Share Award by any of the
following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company or an Affiliate) or by a
combination of such means: (i) tendering a cash payment; (ii) subject to
approval from the Board, authorizing the Company to withhold Shares from the
Shares otherwise issuable to the Participant; or (iii) subject to approval from
the Board, delivering to the Company owned and unencumbered Shares. The
Participant may also satisfy such tax withholding obligation or employer tax
liability assumed by the Participant by any other means set forth in the
applicable Share Award Agreement.

11.5 Forfeiture and Recoupment Provisions. Pursuant to its general authority to
determine terms and conditions of Share Awards under the Plan, the Board may
specify in a Share Award Agreement that the Participant’s rights, payments
and/or benefits with respect to the Share Award shall be subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain events, in
addition to any otherwise applicable vesting or performance conditions of such
Share Award. Such events shall include, but shall not be limited to, termination
of employment for cause, violation of any applicable Company policy or code of
conduct (including without limitation, engaging in “Fraud” or “Misconduct”
within the meaning of the Company’s Compensation Recovery for Fraud or
Misconduct Policy), breach of any agreement between the Participant and the
Company or any Affiliate, or any other conduct by the Participant that is
detrimental to the business interests or reputation of the Company or any
Affiliate. Furthermore, all Share Awards (including Share Awards that have
vested in accordance with the Share Award Agreement) shall be subject to any
recoupment requirement imposed under applicable laws, rules, regulations or
stock exchange listing standards, including, without limitation, recoupment
requirements imposed pursuant to Section 954 of the U.S. Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, or any regulations promulgated
thereunder, or recoupment requirements under the laws of any other jurisdiction,
as well as to the terms and conditions of any recoupment policy adopted by the
Company from time to time to implement such requirements or to facilitate
corporate governance, or for such other purpose as may be set forth in a Share
Award Agreement.

 

25



--------------------------------------------------------------------------------

11.6 Compliance with Laws. The Plan, the granting and vesting of Share Awards
under the Plan and the issuance and delivery of Shares and the payment of money
under the Plan or under Share Awards granted or awarded hereunder are subject to
compliance with all applicable Irish, U.S. (federal, state and local) and
foreign laws, rules and regulations and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. The Company shall
have no obligation to issue or deliver Shares prior to obtaining any approvals
from listing, regulatory or governmental authority that the Company determines
are necessary or advisable. The Company shall be under no obligation to register
pursuant to the Securities Act, as amended, any of the Shares paid pursuant to
the Plan. To the extent permitted by applicable law, the Plan and Share Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

11.7 Section 409A. Except as provided in Section 11.8 hereof, to the extent that
the Board determines that any Share Award granted under the Plan is subject to
Section 409A of the Code, the Share Award Agreement evidencing such Share Award
shall incorporate the terms and conditions required by Section 409A of the Code.
To the extent applicable, the Plan and Share Award Agreements shall be
interpreted in accordance with Section 409A of the Code and interpretive
guidance issued thereunder, including without limitation any regulations or
other guidance that may be issued after the date the Plan became effective.
Notwithstanding any provision of the Plan to the contrary, in the event that
following the date a Share Award is granted the Board determines that the Share
Award may be subject to Section 409A of the Code and related Department of
Treasury guidance (including such Department of Treasury guidance as may be
issued after the date the Plan became effective), the Board may adopt such
amendments to the Plan and the applicable Share Award Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, including amendments or actions
that would result in a reduction to the benefits payable under a Share Award, in
each case, without the consent of the Participant, that the Board determines are
necessary or appropriate to (i) exempt the Share Award from Section 409A of the
Code and/or preserve the intended tax treatment of the benefits provided with
respect to the Share Award, or (ii) comply with the requirements of Section 409A
of the Code and related Department of Treasury guidance and thereby avoid the
application of any penalty taxes under such Section or mitigate any additional
tax, interest and/or penalties or other adverse tax consequences that may apply
under Section 409A of the Code if compliance is not practical. Further, to the
extent necessary to comply with Section 409A of the Code, no payment that
constitutes deferred compensation under Section 409A of the Code that would
otherwise be made under the Plan or a Share Award Agreement upon a Participant’s
termination of employment will be made or provided unless and until such
termination is also a “separation from service,” as determined in accordance
with Section 409A of the Code. Notwithstanding anything elsewhere in the Plan or
Share Award Agreement to the contrary, if a Participant is a “specified
employee” within the meaning of Section 409A of the Code at the time of such a

 

26



--------------------------------------------------------------------------------

separation from service with respect to a Share Award, then solely to the extent
necessary to avoid the imposition of any additional tax under Section 409A of
the Code, the commencement of any payments or benefits under the Share Award
shall be delayed to the extent required by Code Section 409A(a)(2)(B)(i).

11.8 No Representations or Covenants with respect to Tax Qualification. Although
the Company may endeavor to (i) qualify a Share Award for favorable or specific
tax treatment under the laws of the United States or jurisdictions outside of
the United States or (ii) avoid adverse tax treatment (e.g., under Section 409A
of the Code), the Company makes no representation to that effect and expressly
disavows any covenant to maintain favorable or avoid unfavorable tax treatment,
notwithstanding anything to the contrary in this Plan, including Section 11.7
hereof. The Company shall be unconstrained in its corporate activities without
regard to the potential negative tax impact on holders of Share Awards under the
Plan. Nothing in this Plan or in a Share Award Agreement shall provide a basis
for any person to take any action against the Company or any Affiliate based on
matters covered by Section 409A of the Code, including the tax treatment of any
Share Awards, and neither the Company nor any Affiliate will have any liability
under any circumstances to the Participant or any other party if a Share Award
that is intended to be exempt from, or compliant with, Section 409A of the Code,
is not so exempt or compliant or for any action taken by the Board with respect
thereto.

XII. ADJUSTMENTS UPON CHANGES IN SHARES.

12.1 Capitalization Adjustments. If any change is made in the Ordinary Shares
subject to the Plan, or subject to any Share Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, share dividend, spinoff, dividend in property
other than cash, share split, liquidating dividend, extraordinary dividends or
distributions, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan shall be appropriately adjusted in the class(es), kind and
maximum number of securities subject to the Plan and the maximum number of
securities that may be made subject to award to any person pursuant to
Section 8.4 above, and the outstanding Share Awards shall be appropriately
adjusted in the class(es), kind and number of securities and price per share of
the securities subject to such outstanding Share Awards. The Board’s
determination regarding such adjustments shall be final, binding and conclusive.
(The conversion of any convertible securities of the Company shall not be
treated as a transaction “without receipt of consideration” by the Company.)

An adjustment under this provision may have the effect of reducing the price at
which Ordinary Shares may be acquired to less than their Nominal Value (the
“Shortfall”), but only if and to the extent that the Board shall be authorized
to capitalize from the reserves of the Company a sum equal to the Shortfall and
to apply that sum in paying up that amount on the Ordinary Shares.

 

27



--------------------------------------------------------------------------------

12.2 Adjustments Upon a Change of Control.

(i) In the event of a Change of Control as defined in Sections 2.4(i) through
2.4(iv) hereof, then any surviving entity or acquiring entity shall assume or
continue any Share Awards outstanding under the Plan or shall substitute similar
share awards (including an award to acquire substantially the same consideration
paid to the shareholders in the transaction by which the Change of Control
occurs) for those outstanding under the Plan. In the event any surviving entity
or acquiring entity refuses to assume or continue such Share Awards or to
substitute similar share awards for those outstanding under the Plan, then with
respect to any or all outstanding Share Awards held by Participants, the Board
in its sole discretion and without liability to any person may (a) provide for
the payment of a cash amount in exchange for the cancellation of a Share Award
which, in the case of Options and SARs, may be equal to the product of (x) the
excess, if any, of the Fair Market Value per Share at such time over the
exercise or redemption price, if any, times (y) the total number of Shares then
subject to such Share Award (and otherwise, the Board may cancel such Share
Awards for no consideration if the aggregate Fair Market Value of the Shares
subject to the Share Awards is less than or equal to the aggregate exercise or
redemption price of such Share Awards), (b) continue the Share Awards, or
(c) notify Participants holding an Option, Share Appreciation Right or Phantom
Share Unit that they must exercise or redeem any portion of such Share Award
(including, at the discretion of the Board, any unvested portion of such Share
Award) at or prior to the closing of the transaction by which the Change of
Control occurs, and that the Share Awards shall terminate if not so exercised or
redeemed at or prior to the closing of the transaction by which the Change of
Control occurs. With respect to any other Share Awards outstanding under the
Plan, such Share Awards shall terminate if not exercised or redeemed prior to
the closing of the transaction by which the Change of Control occurs. The Board
shall not be obligated to treat all Share Awards, even those that are of the
same type, in the same manner.

(ii) In the event of a Change of Control as defined in Section 2.4(v) hereof,
all outstanding Share Awards shall terminate immediately prior to such event.

XIII. AMENDMENT OF THE PLAN AND SHARE AWARDS.

13.1 Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Article XII of the Plan relating to
adjustments upon changes in the Ordinary Shares, no amendment shall be effective
unless approved by the shareholders of the Company to the extent shareholder
approval is necessary to satisfy the requirements of Section 422 of the Code,
any New York Stock Exchange, NASDAQ Global Select Market or other securities
exchange listing requirements, or other applicable law or regulation; provided,
that unless otherwise required or advisable under applicable law (as determined
by the Board), rights under any Share Award granted before an amendment to the
Plan shall not be materially impaired by any such amendment unless (i) the
Company requests the consent of the Participant and (ii) the Participant
consents in writing.

13.2 Shareholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for shareholder approval.

 

28



--------------------------------------------------------------------------------

13.3 Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code relating to Incentive Stock Options and/or to bring
the Plan and/or Incentive Stock Options granted under it into compliance
therewith.

13.4 Amendment of Share Awards. The Board at any time, and from time to time,
may amend the terms of any one or more Share Awards; provided, that, unless
otherwise required or advisable under applicable law (as determined by the
Board), the rights under any Share Award shall not be materially impaired by any
such amendment unless (i) the Company requests the consent of the Participant
and (ii) the Participant consents in writing.

XIV. TERMINATION OR SUSPENSION OF THE PLAN.

14.1 Termination or Suspension. The Board may suspend or terminate the Plan at
any time. No Share Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.

14.2 No Material Impairment of Rights. Unless otherwise required or advisable
under applicable law (as determined by the Board), suspension or termination of
the Plan shall not materially impair rights and obligations under any Share
Award granted while the Plan is in effect except with the written consent of the
Participant.

XV. EFFECTIVE AND EXPIRATION DATE OF PLAN.

15.1 Effective Date. The Plan became effective on the date that it was first
approved by the shareholders of the Company (the “Effective Date”). As of the
Effective Date, no new awards may be granted under the Predecessor Plan. Awards
granted under the Predecessor Plan shall continue to be governed by the terms of
the Predecessor Plan in effect on the date of grant of such award. The last
amendment and restatement of the Plan, adopted by the Board on July 29, 2019
(the “2019 Amendment Date”), is subject to approval by the shareholders of the
Company, which approval shall be obtained within twelve (12) months before or
after such adoption by the Board. The approval or disapproval of the Plan by the
shareholders of the Company shall have no effect on any other equity
compensation plan, program or arrangement sponsored by the Company or any of its
Affiliates. For avoidance of doubt, no amendment or restatement of the Plan
shall affect the terms and conditions of any Outstanding Qualified Performance
Based-Award or any other Share Award that the Company intends to qualify for
grandfathering under P.L. 115-97, Section 13601(e)(2), to the extent that it
would result in a material modification of such Share Award within the meaning
of such Section 13601(e)(2).

 

29



--------------------------------------------------------------------------------

15.2 Expiration Date. The Plan shall expire, and no Share Awards shall be
granted under the Plan after the tenth (10th) anniversary of the date the Plan,
as amended and restated on the 2019 Amendment Date, is approved by the
shareholders of the Company (the “2019 Shareholder Approval Date”), except that
no Incentive Stock Option shall be granted under the Plan after the earlier of
the tenth (10th) anniversary of (i) the 2019 Amendment Date or (ii) the 2019
Shareholder Approval Date. Any Share Awards that are outstanding on the tenth
(10th) anniversary of the 2019 Shareholder Approval Date shall remain in force
according to the terms of the Plan and the applicable Share Award Agreement.

XVI. CHOICE OF LAW.

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules. If any provision of the Plan or the application
of any provision hereof to any person or circumstance is held to be invalid or
unenforceable, the remainder of the Plan and the application of such provision
to any other person or circumstance shall not be affected, and the provisions so
held to be unenforceable shall be reformed to the extent (and only to the
extent) necessary to make it enforceable and valid.

 

30